Citation Nr: 9928395	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-01 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a sliding hiatal 
hernia with reflux, claimed as a stomach disorder.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to an increased rating for residuals of a 
shell fragment wound, posterior surface, left knee, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound, right index finger.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1969.

This matter arises from a December 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (BVA or Board) for resolution.  

The Board notes that during the pendency of this appeal, the 
veteran changed representation.  In June 1998, his current 
attorney of record submitted a request for the claims file to 
be returned to the RO for adjudication of a claim for a total 
rating due to individual unemployability.  In light of the 
following decision granting a 100 percent disability rating 
for PTSD, the Board concludes that remanding the file prior 
to appellate review is unnecessary.  See 38 C.F.R. § 19.9 
(1998).


FINDINGS OF FACT

1.  There is no medical evidence of a currently diagnosed 
headache disorder, and any headache disorder that may be 
present is not shown by competent medical evidence to have a 
nexus or relationship to service.

2.  There is no competent medical evidence of a diagnosed 
stomach disorder, to include a hiatal hernia, which has a 
nexus or relationship service.

3.  The veteran's PTSD symptomatology is productive of total 
social and occupational impairment.  

4.  The residuals of the veteran's shell fragment wound to 
the left knee manifests tenderness, but no functional 
limitations, and is productive of no more than moderate 
impairment.

5.  The residuals of the shell fragment wound to the 
veteran's right index finger are productive of slight 
deformity of the distal portion of the proximal phalanx and 
retained metallic fragments, but no functional impairment.  


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
headaches and for a sliding hiatal hernia with reflux, 
claimed as a stomach disorder, are not well grounded. 
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a disability rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Code 9411 (1998).  
 
3.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a shell fragment wound to the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.73, Diagnostic 
Code 5311 (1998).

4.  The schedular criteria for a compensable rating for 
residuals of a shell fragment wound to the right index finger 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.73, Diagnostic Code 5308 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  See 38 U.S.C.A. §§ 1110 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  In addition, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether the veteran has crossed 
the threshold of establishing a well-grounded claim for 
service connection.  In this regard, the veteran must submit 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is meritorious or capable 
of substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991).  
To satisfy the burden of establishing a well-grounded service 
connection claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence 
showing that the claim is plausible is required.  See Epps v. 
Gober, 126 F.3d 1464 (1997). 

The veteran asserts that he has a headache disorder that 
began during service as a result of the combat stress he 
suffered while stationed in Vietnam.  He further asserts that 
he has a stomach disorder as a result of hookworm that was 
incurred during service.  However, the medical evidence of 
record does not support the veteran's assertions as he has no 
currently diagnosed headache disorder and there is no medical 
evidence of a nexus between his diagnosed hiatal hernia and 
military service.   

Service medical records show that the veteran was treated for 
a headache and sore throat in December 1967, and for a 
headache in August 1968.  In August 1969 he was evaluated for 
stomach cramps and diarrhea with an impression of viral 
gastroenteritis or parasitic infection.  The separation 
examination report of October 1969 was completely negative 
for any diagnosis with respect to headaches or 
gastrointestinal complaints.  A VA hospital discharge summary 
of March 1970 noted a diagnosis of hookworm.  The veteran was 
treated successfully and released with no further record of 
treatment or diagnosis regarding hookworm.  

A VA examination of the veteran in September 1997, which 
included an upper gastrointestinal series, revealed a sliding 
hiatal hernia with reflux.  There was no indication it was 
related to service.  There was no complaint regarding 
headaches.

During his RO hearing in May 1998, the veteran testified that 
he complained of headaches several times during service and 
he stated that he believed his headaches were the result of 
stress he suffered during service.  He further stated that he 
was told by medical personnel that his headaches were related 
to stress.  He stated that a former treating physician, who 
was deceased, told him his headaches were from his combat 
experiences.  The veteran also testified that his stomach 
pain began after his return from Vietnam and continued up 
until his separation.  He stated that he currently had the 
same stomach problems that he had during service.  He 
reported that he was treated for his complaints of diarrhea 
and cramps by the same physician who treated him for 
headaches, but a diagnosis was never reported. 

As is apparent from the medical evidence of record, the 
veteran has no currently diagnosed headache disorder.  
Therefore, he has no basis for a claim for service connection 
for a headache disability.  There is also a lack of medical 
evidence to substantiate the claim of service connection for 
a hiatal hernia, claimed as a stomach disorder.  There is no 
medical evidence of a stomach disorder during service, and no 
medical evidence of a nexus between military service and a 
hiatal hernia diagnosed thirty-seven years after separation.  
Further, the Board notes that a claim for service connection 
for hookworm was denied in April 1970, and that decision is 
final.  See 38 C.F.R. § 3.104(a) (1998).  Accordingly, the 
veteran's claims for service connection for headaches and for 
a hiatal hernia are not well grounded.

The Board notes that it is aware of no circumstances in this 
matter which would constitute notice to the VA that relevant 
evidence may exist or could be obtained, which, if true, 
would serve to render plausible the claims for service 
connection denied herein.  See McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  In addition, by this decision, the 
Board is informing the veteran that medical evidence of 
current disability that is linked to military service is 
required to render his claims well grounded.  See 38 U.S.C.A. 
§ 5103(a); Robinette v. Brown, 8 Vet. App. 69 (1995); Allen 
v. Brown, 7 Vet. App. 439 (1995).  

II.  Increased Ratings

At the outset, the Board finds that the veteran's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran is seeking an increased rating, an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  PTSD

The veteran was granted service connection for PTSD effective 
June 1987, based upon his military experiences in Vietnam.  
He is currently assigned a 30 percent disability rating 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which is 
indicative of symptoms that are manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998). 

In assessing an increased rating claim for PTSD, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  See 38 C.F.R. § 4.126 (a), (b) (1998).  

According to the schedular criteria assigned to PTSD 
symptomatology, a 50 percent rating is indicative of 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent rating is indicative of 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent rating for PTSD is 
indicative of total occupational and social impairment due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation or own name.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998). 

The veteran's September 1997 VA examination report reflected 
the veteran's report of a health history of substance abuse 
for many years, to include cocaine and heroin, which he had 
stopped seven years earlier.  He reported that he had always 
been self-employed and worked in a variety of jobs, the most 
recent having been two years earlier.  The examiner noted 
that the veteran was fully oriented and had a pleasant 
affect, but tended to ramble.  He had trouble remembering 
things.  His insight and judgment were fair.  He had trouble 
with interpersonal relationships, and reported that he had a 
"very bad" temper.  His sleep was disturbed and he had 
nightmares six nights a week about combat and violence.  He 
had suicidal thoughts on occasion but no intention.  His 
moods were variable and he felt paranoid around people.  He 
was in therapy with the VA outpatient clinic and was 
monitored for medication.  The examiner reported an Axis I 
diagnosis of PTSD with depression; history of alcohol abuse; 
history of polysubstance abuse, now in remission.  His global 
assessment of functioning (GAF) score was reported as 55 to 
60.  The examiner noted that the veteran's defenses were 
fragile and he did not cope well with situational stress.  
The examiner doubted that the veteran could persist at simple 
tasks on a regular basis in the competitive work world 
environment.  

In November 1997, the veteran submitted a personal statement 
accompanied by statements from his oldest sister and his 
wife, attesting to his changed behavior, sleep disturbance, 
and forgetfulness.  

VA outpatient mental health treatment notes from July 1997 
through May 1998 reflect the veteran's continued therapy and 
attempts to gain control of his anger.  He was administered 
psychological testing in December 1997, but the results are 
not associated with the claims file.  A clinical note from 
January 1998 indicates that the veteran was becoming 
increasingly paranoid and would sit in the parking lot of his 
girlfriend's workplace to watch her for acts of infidelity.  
A February 1998 note from his VA psychiatrist indicated that 
the veteran had "chronic symptoms of PTSD to a moderate 
degree."  He was noted to be taking a variety of 
psychotropic medications but still having trouble with anger 
outbursts and problems in relation- ships.  He was 
hypervigilant with recurrent intrusive thoughts, flashbacks, 
and periods of paranoia.  The psychiatrist noted that he and 
the treatment staff felt strongly that the veteran was unable 
to hold any gainful employment and was permanently unable to 
work due to PTSD symptomatology.   

A private psychologist submitted a statement in March 1998 
noting that the veteran was 100 percent disabled due to PTSD 
symptomatology.  The psychologist stated that the veteran 
suffered from persistent delusions of persecution with a 
history of grossly inappropriate and violent behavior toward 
others.  He noted that at times the veteran was a danger to 
others.  He found the veteran's speech and thoughts to be 
often illogical, obscure, or irrelevant.  The veteran was 
noted to be in a near panic state continuously with a 
demonstrated inability to function independently, 
appropriately, and effective.  The psychologist reported an 
Axis I diagnosis of PTSD and paranoid schizophrenic disorder, 
with a GAF score of 30-35.  

During his May 1998 hearing, the veteran testified that he 
was in group counseling two times a week and also 
participated in a depression/anxiety class.  He said that he 
still gets angry and irritable and problems with 
concentration and memory loss.  He continues to have 
nightmares and flashbacks regularly, and although he 
sometimes can attend family functions, he always stays back 
about 100 feet or so from other people.  He goes to church 
but does not take part in social activities.  He testified 
that he did not believe he could work because he could not be 
around people, he became too nervous. 

In reviewing the evidence of record, the Board notes that the 
most recent recitation of the veteran's PTSD symptomatology 
reflects a condition of total impairment.  The veteran's VA 
psychiatrist, as well as a private psychologist both note 
that he is unable to work due to PTSD.  The VA records, as 
well as testimony from the veteran and witnesses, show that 
the veteran's memory is impaired, as is his concentration.  
His speech was noted to be obscure, or irrelevant and he was 
in a near-continuous panic or depression affecting his 
ability to function independently.  He clearly has impaired 
impulse control (such as unprovoked irritability with periods 
of violence) and difficulty in adapting to stressful 
circumstances.  He was also noted to have symptoms compatible 
with a 100 percent rating, such as impairment in thought 
processes and ability to communicate as well as persistent 
delusions of persecution and grossly inappropriate behavior.  

While it is apparent that he manifests symptoms from both the 
70 percent and 100 percent rating criteria, the Board notes 
that when a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  See 38 C.F.R. § 4.7 (1998).  
Moreover, any reasonable doubt is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1998).  Here, the veteran's 
medical records, in combination with his testimony and 
witness statements, reveal that he is demonstrably unable to 
obtain or retain employment due to PTSD symptomatology, and 
the evidence is uncontroverted.  Although the veteran's 
specific symptoms have been reported in varying degrees, the 
finding that he is unemployable due to PTSD is reported by 
the VA examiner in September 1997, by a VA treating 
psychiatrist in February and May 1998, and by a private 
psychologist in March 1998.

Accordingly, any reasonable doubt as to the evaluation that 
most nearly approximates the veteran's overall disability 
picture will be resolved in his favor.  Therefore, after a 
review of all the evidence of record, it is the Board's 
judgment that a 100 percent disability rating is warranted 
for the veteran's PTSD symptomatology.    

B.  Left Knee

The veteran is currently assigned a 10 percent rating for 
residuals of a shell fragment wound to his left knee.  The 
service medical records show that he sustained a wound to his 
posterior left in June 1968.  The wound was debrided and the 
shell fragments removed.  There was no evidence of bone or 
joint involvement.  The veteran's separation examination 
report indicated that the wound to the knee was healed 
without complication.  A VA examination report shortly after 
separation from service, in February 1970, noted that there 
was a 71/2 by 1/2 centimeter (cm) transverse scar on the 
posterior surface of the left knee without ligamentous 
instability or loss of function.  

The veteran is currently assigned a 10 percent rating for his 
left knee disability which has been evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5311.  This particular 
diagnostic code assesses injuries to Muscle Group XI of the 
foot and leg.  The function of Muscle Group XI is to provide 
propulsion and plantar flexion of the foot, and a 10 percent 
rating is indicative of moderate impairment.  A 20 percent 
rating under Diagnostic Code 5311 is warranted for moderately 
severe impairment of this muscle group.  

In assessing the degree of muscle impairment, the regulations 
provide that a moderate disability is indicated by a through 
and through or deep penetrating wound of relatively short 
track by single bullet or small shell or shrapnel fragment.  
Entrance and (if present) exit scars linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of the muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  A moderately severe disability is indicated by 
objective findings of entrance and (if present) exit scars, 
indicating track of missile through one or more muscle 
groups, with loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side, or 
tests of strength and endurance which demonstrate positive 
evidence of impairment when compared with the sound side.  
See 38 C.F.R. § 4.56(d) (1998).

In the instant case, the residuals of the shell fragment 
wound to the veteran's left knee are productive of no more 
than a moderate disability.  VA outpatient treatment records 
covering the period from 1981 through 1998, show surgery in 
1981, 1982, and 1984, for removal of a recurrent neuroma of 
the left knee without complication.  There are occasional 
references to left knee pain in the records from the early 
1980's without further complaints or clinical findings in the 
recent records.  

A VA examination report of September 1997 noted full range of 
motion of the left knee, and the veteran was able to squat 
and arise without difficulty.  There was no swelling, 
deformity, crepitus, or lateral instability.  There was no 
evidence of tissue loss and no tendon damage.  There was 
slight tenderness over the scar without adhesion.  There was 
also some pain to palpation of the lateral and posterior 
knee.  There was no evidence of loss of strength and X-rays 
of the left knee showed no arthritic changes or other 
abnormality.  The diagnosis was reported as remote shell 
fragment wound to the left knee, still moderately 
symptomatic.  

Despite the veteran's May 1998 hearing testimony that he has 
more than a moderate disability of his left knee, his 
assertions are not supported by evidence of record.  He 
testified that he has a burning sensation in his entire left 
lower leg, and that he has had numbness since his last 
surgery in 1984.  He reported that he has pain in his left 
knee with activity or weather changes.  He stated that his 
knee swells and his leg gives out on occasion, and it locked 
up once.  He did not use a brace or wrap.  He reported that 
he must pace himself in performing household chores, 
particularly mowing the lawn.  He testified that the pain in 
his knee had been present for 30 years and was affected by 
the type of shoes he wore.   

While the veteran's left knee disability was also considered 
pursuant to the schedular criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257, 5260, and 5261, with regarding to 
recurrent subluxation, lateral instability, and limitation of 
motion, there is no medical evidence to show that a 
compensable rating would be warranted.  As previously noted, 
there is no instability or limitation of motion of the left 
knee.  

With regard to application of 38 C.F.R. §§ 4.40 and 4.45, the 
veteran's complaints of pain and attendant functional loss 
were considered in evaluating his muscle disability for loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
in assignment of the 10 percent rating.  See 38 C.F.R. 
§ 4.56(c) 1998.  Accordingly, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for residuals of a shell fragment wound to the 
posterior left knee. 

C.  Right Index Finger

The veteran's service connected residuals of a shell fragment 
wound to the right index finger have been evaluated pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5308, which assesses 
injury to Muscle Group VIII, the wrist and fingers.  The 
function of Muscle Group VIII is to control extension of the 
wrist, fingers, and thumb.  A non-compensable rating is 
warranted for slight impairment and a 10 percent rating is 
warranted for moderate impairment, for either dominant or 
non-dominant hand.  

The VA examination report of September 1997 shows no evidence 
of any functional impairment of the veteran's right index 
finger due to the shell fragment wound, thus a compensable 
rating under this code is not warranted.  Despite the 
veteran's testimony that his index finger is hard to bend and 
that he is in constant pain and discomfort, the medical 
evidence reflects full range of motion of the fingers of the 
right hand, with no swelling or limited motion.  An X-ray of 
the right index finger revealed the presence of small 
metallic fragments overlying the distal portion of the 
proximal phalanx.  The examiner reported a diagnosis of 
remote shell wound to the right index finger, minimally 
symptomatic, with shrapnel still present.  Accordingly, as 
there is no evidence of more than slight impairment of the 
veteran's right index finger, a compensable rating is not 
warranted.  

The Board considered the veteran's complaints of pain and 
swelling involving his right index finger.  However, as there 
is no medical evidence of limitation of motion of the right 
index finger and no objective evidence of pain with motion, 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5255 and 
application of the provisions of 38 C.F.R. §§ 4.40 and 4.45 
is not warranted.  

D.  Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 
1 Vet.App. 589, 593 (1991), including the provisions of 
38 C.F.R. § 3.321(b)(1).  In the instant case, however, there 
has been no assertion or showing that the left knee and right 
index finger disabilities have caused marked interference 
with employment, necessitated frequent periods of 
hospitalization or otherwise renders impractible the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

In reaching the foregoing decisions regarding an increased 
rating for the left knee, and a compensable rating for the 
right index finger, the Board finds that the preponderance of 
the evidence was against the claims.  Therefore, as there is 
no evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a sliding hiatal hernia with reflux, 
claimed as a stomach disorder, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for post-traumatic stress 
disorder is granted. 

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound, posterior surface, left knee is denied.

A compensable evaluation for residuals of a shell fragment 
wound, right index finger, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

